Citation Nr: 1419682	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  The appellant is the widow of the Veteran.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a claim of SMC based on the Veteran's need for the aid and attendance of another, for accrued benefits purposes.  

In January 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  Prior to the Veteran's death in August 2010, a claim for SMC based on the need for the aid and attendance of another was pending.  

2.  At the time of the Veteran's death, service connection was in effect for lung cancer, rated 100 percent disabling. 

3.  For period of the appeal prior to his death, the Veteran was not shown to have been blind, bedridden, or a patient in a nursing home; or prevented from accomplishing the basic activities of living to include protecting himself from the hazards and dangers incident to his daily environment as the result of his service-connected disability.  


CONCLUSION OF LAW

The criteria for SMC based on a need for regular aid and attendance of another person, for accrued benefits purposes, were not been met prior to the Veteran's death. 38 U.S.C.A. §§ 1114(l), (o), 1502, 5121 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a), 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the adjudication of the claim.  An August 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The appellant received a September 2010 letter which provided the same notifications.  There has been ample opportunity to respond and supplement the record.

VA has also satisfied its duty to assist. The claims folder contains evidence, including VA and private medical records that were associated with the claims folder at the time of the Veteran's death.  The Veteran died before he could be afforded an opportunity for a VA examination. The appellant has not identified additional relevant evidence that needs to be obtained.   

SMC on Account of the Need for Aid and Attendance
for Accrued Benefits Purposes

If a veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation (special monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, and etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (as in effect on and after December 16, 2003); 38 C.F.R. § 3.1000.  The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).  

Accrued benefits include those the veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claims, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).  

The veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c). 

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).   
 
VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).   

The record shows that, at the time of his death, the Veteran had a claim pending for SMC on account of the need for the aid and attendance of another.  The Veteran died less than one month following his application for SMC benefits.  Review of the record shows private treatment records that include a July 2009 medical statement that was submitted in connection with a claim for SMC on the basis of the need for aid and attendance of another.  (This claim was denied by the RO in an August 2009 rating decision that was not appealed by the Veteran within one year and became final.  38 C.F.R. § 3.105 (2013)).  In this statement, the Veteran's metastatic lung cancer was noted with the Veteran being able to dress and use the lavatory without assistance, feed himself without assistance, was not incontinent, was ambulatory, and was mentally competent.  The only restrictions noted were an inability to ascend and descend stairs and an inability to walk more than 20 feet.  

VA outpatient records dated from March to November 2009 show treatment for dental disabilities.  There was no indication at that time of limitations requiring the need for aid and attendance of another.   

During the Board hearing in January 2012, the appellant testified that the Veteran was not able to ambulate and needed to utilize a wheelchair.  

The Board finds that, other than the service-connected lung cancer, at the time of the Veteran's death, the Veteran did not have service-connected disability that rendered him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.  At the time of the Veteran's death service connection was in effect for lung cancer, rated 100 percent disabling, which was the Veteran's only service-connected disability.  There was no medical evidence showing that the Veteran was in need of the aid and attendance of another.  The appellant's lay statements that the Veteran needed to utilize a wheelchair in the weeks prior to his death are not sufficient to demonstrate that he was not able to independently perform daily functions of self-care or to protect himself from the hazards and dangers of his daily environment.  

At the time of his death, the Veteran was service connected only for lung cancer.  The record does not include evidence, either lay or medical, that demonstrates that the Veteran was in need of the aid and attendance of another while the claim for SMC was pending.  As such, the appeal must be denied.  


ORDER

SMC based on the need for regular aid and attendance, for the purpose of accrued benefits, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


